                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11
     DONTE MARKELL HENRY,                 ) No. 5:19-cv-01915-GW (JDE)
12                                        )
                      Plaintiff,          )
13                                        ) JUDGMENT
                      v.                  )
14                                        )
     ANTHONY KING, et al.,                )
15                                        )
                                          )
16                    Defendants.         )
                                          )
17
18
19        Pursuant to the Order Dismissing Complaint, IT IS HEREBY
20   ADJUDGED that this action is dismissed without prejudice.
21
22
23   Dated: December 17, 2019
24
25                                           ______________________________
                                             GEORGE H. WU
26
                                             United States District Judge
27
28
